This is an application for a writ of prohibition to prohibit the county court of Pottawatomie county and Hal Johnson, as judge thereof, from proceeding further on the trial of an information filed in said court wherein the petitioner is charged with unlawfully practicing dentistry. Attached to said petition is a copy of an alternative writ of mandamus, issued out of the superior court of Oklahoma county, Edward Dewes Oldfield, Judge, and directed to the Oklahoma *Page 682 
State Dental Board, to show cause why they should not issue a certificate to the said C.R. Roberts upon his application, upon the ground that he was entitled to the same under the Constitution of Oklahoma as a practicing dentist in the Territory of Oklahoma prior to the admission of Oklahoma into the Union as a state, and a further order that said C.R. Roberts might practice dentistry in the State of Oklahoma until the further order of said court. Upon the filing of the petition an alternative writ of prohibition was issued. To this respondent duly answered. No further appearance having been made on behalf of the petitioner, it is ordered that the alternative writ of prohibition issued herein be vacated and set aside; and it is further ordered that the cause be dismissed.